      Case 2:20-cv-00182-MHT-JTA Document 8 Filed 07/08/20 Page 1 of 2



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


PERRY MILLER,                        )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:20cv182-MHT
                                     )                (WO)
STATE OF ALABAMA (ADOC               )
EMPLOYEES), et al.,                  )
                                     )
       Defendants.                   )

                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,       filed       this      lawsuit       challenging          the

constitutionality of the conditions of confinement at

the Elmore Correctional Facility.                This lawsuit is now

before the court on the recommendation of the United

States      Magistrate      Judge    that     plaintiff’s       case     be

dismissed for failure to pay the filing fee.                   There are

no    objections      to    the     recommendation.            After      an

independent and de novo review of the record, the court

concludes     that    the   magistrate      judge’s     recommendation

should be adopted.
Case 2:20-cv-00182-MHT-JTA Document 8 Filed 07/08/20 Page 2 of 2



An appropriate judgment will be entered.

DONE, this the 8th day of July, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
